2022 IL App (1st) 211442-U

                                          No. 1-21-1442

                                    Order filed August 9, 2022.

                                                                                   Second Division

NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
limited circumstances allowed under Rule 23(e)(1).


                                              IN THE

                              APPELLATE COURT OF ILLINOIS

                                        FIRST DISTRICT


MICHAEL GREENBERG; 710 N. DEARBORN, LLC; and                         )       Appeal from the
PARK SHORE GOLF COURSE, LLC,                                         )       Circuit Court of
                                                                     )       Cook County.
               Plaintiffs-Appellants,                                )
                                                                     )
       v.                                                            )       No. 2017 L 12144
                                                                     )
JIM ANGELOPOULOS; ZORAN INVESTMENTS, LLC; and                        )
DNA STATE STREET, LLC,                                               )       The Honorable
                                                                     )       Michael F. Otto,
               Defendants-Appellees.                                 )       Judge Presiding.


       JUSTICE LAVIN delivered the judgment of the court.
       Presiding Justice Fitzgerald Smith and Justice Cobbs concurred in the judgment.

                                             ORDER

¶1      Held: The circuit court properly dismissed plaintiffs’ claim against defendants for “bad
faith” breach of a letter of intent where the letter of intent expressly contemplated the execution
of a formal agreement by plaintiff Greenberg, an obligation that he failed to perform.
Additionally, the circuit court properly entered summary judgment in favor of defendant
Angelopoulos where plaintiffs’ claim against him for promissory estoppel was barred by the
statute of frauds and plaintiffs could not prove, as a matter of law, the reasonable reliance
element of their claim against him alleging common law fraud. We affirm.
No. 1-21-1442


¶2     Michael Greenberg and his companies, 710 North Dearborn, LLC, and Park Shore Golf

Course, LLC, (collectively, plaintiffs), owned three properties that were about to be foreclosed

on by American Charter Bank (American Charter). Greenberg’s friend and business associate,

Jim Angelopoulos, allegedly agreed to purchase the properties from Greenberg as a favor so that

Greenberg could avoid foreclosure and eventually repurchase the properties back from

Angelopoulos. Their deal, however, eventually fell through and American Charter foreclosed on

the properties.

¶3     Subsequently, plaintiffs filed suit against Angelopoulos and his companies, Zoran

Investments, LLC, and DNA State Street, LLC, (collectively, defendants), seeking contract and

tort damages stemming from Angelopoulos’ alleged promise to purchase the properties from

Greenberg. As will be discussed in more detail below, plaintiffs’ complaint set forth claims for

promissory estoppel, breach of contract, “bad faith” breach of a letter of intent, also referred to

by plaintiffs as breach of an express obligation to negotiate in good faith, unjust enrichment,

tortious interference, equitable estoppel and common law fraud.

¶4     The circuit court ultimately dismissed all claims against Zoran Investments, LLC, and

DNA State Street, LLC. Additionally, the court dismissed all claims against Angelopoulos

except for those sounding in promissory estoppel and common law fraud. The court, however,

later granted summary judgment to Angelopoulos on those claims.

¶5     On appeal, plaintiffs challenge only the circuit court’s dismissal of their claim against

defendants for “bad faith” breach of a letter of intent, and the court’s summary judgment ruling

entered in favor of Angelopoulos on their promissory estoppel and fraud claims. For the reasons

that follow, we affirm the circuit court’s judgment.

¶6                                     I. BACKGROUND



                                                -2-
No. 1-21-1442


¶7     The following relevant facts were gleaned from the parties’ pleadings, depositions,

affidavits and other supporting documents that were all presented to the court below.

¶8     In November 2012, Greenberg entered into a forbearance agreement with American

Charter relating to his outstanding loan balances totaling over $3 million. The loans were secured

by mortgages on three properties owned by Greenberg and his two companies: 710 North

Dearborn Street, an office building located in downtown Chicago; 1030 North State Street, Unit

45G, a condominium unit in downtown Chicago; and a golf course located in Michigan. 1

¶9     The forbearance agreement originally required Greenberg’s loans to be fully paid off by

April 30, 2013. American Charter, however, subsequently agreed to extend the forbearance for

90 days if Greenberg made a principal payment of $300,000 by April 30, 2013. Greenberg did

not make the full payment. Nevertheless, American Charter again agreed to extend the

forbearance if Greenberg made a principal payment of $150,000 by noon on May 10, 2013.

Greenberg made a partial payment to American Charter in the amount of $100,000. At the end of

June 2013, Greenberg’s loan balance was just under $2 million. He had until July 31, 2013, to

satisfy the outstanding debt. Otherwise, American Charter would initiate foreclosure

proceedings.

¶ 10   On June 13, 2013, Greenberg contacted Angelopoulos, a business associate and friend,

about selling the three properties mentioned above. Greenberg and Angelopoulos supposedly

came to an agreement whereby Angelopoulos would purchase the properties from Greenberg and

settle the mortgages with American Charter to avoid foreclosure and allow Greenberg to



       1
          According to plaintiffs’ fourth amended complaint, as relevant here, the Dearborn Street
property was owned by 710 North Dearborn, LLC, an Illinois limited liability company wholly owned by
Greenberg; the State Street property was owned by Greenberg and served as his personal residence; and
the golf course was owned by Park Shore Golf Club, LLC, a Michigan limited liability company entirely
owned by Greenberg.
                                                -3-
No. 1-21-1442


repurchase the properties at a later time. Greenberg and Angelopoulos entered into a “Letter of

Intent” (LOI) that called for them to act in good faith and for Greenberg to execute a formal

agreement containing, among other things, the final terms of the sale, by no later than July 19,

2013. Yet, Greenberg never presented a formal agreement to Angelopoulos by that deadline, and

on July 22, 2013, Angelopoulos informed Greenberg that he changed his mind about purchasing

the properties. Shortly thereafter, Angelopoulos backed out of their deal entirely.

¶ 11   Subsequent emails between Greenberg and Angelopoulos showed that they disagreed

over the terms of the sale. Greenberg’s understanding was that Angelopoulos would purchase the

properties and settle the mortgages with American Charter, Greenberg would continue to occupy

all three properties while paying rent to Angelopoulos, and Greenberg could repurchase the

properties for the same price that Angelopoulos paid. On the other hand, Angelopoulos’

understanding was that he would purchase all three properties for approximately $2 million and

that Greenberg would have the option exercisable within one year to reacquire a 49% interest in

the properties at the original purchase price after one year expired.

¶ 12   In any event, American Charter foreclosed on the properties. About a month later,

Angelopoulos purchased the properties from the bank through his companies, Zoran

Investments, LLC, and DNA State Street, LLC. 2

¶ 13   Plaintiffs subsequently brought the instant suit against defendants for contract and tort

damages stemming from Angelopoulos’ alleged promise to purchase the properties from

Greenberg. In June 2019, plaintiffs filed, as relevant here, a fourth amended seven-count

complaint against defendants. Plaintiffs’ complaint sought tort and contract damages from all



       2
          Zoran Investments, LLC, and DNA State Street, LLC, are both Illinois limited liability
companies that were formed by Angelopoulos, who has a 99% ownership stake in them, to purchase
plaintiffs’ properties.
                                                -4-
No. 1-21-1442


defendants based on allegations sounding in promissory estoppel (count I), breach of contract

(count II), “bad faith” breach of the LOI (count III), unjust enrichment (count IV), and common

law fraud (count VII). Additionally, plaintiffs’ complaint set forth claims against Angelopoulos

for tortious interference with contract (count V), and equitable estoppel (count VI).

¶ 14                                  A. Motion to Dismiss

¶ 15   Defendants moved to dismiss plaintiffs’ complaint pursuant to section 2-619.1 of the

Illinois Code of Civil Procedure (Code) (735 ILCS 5/2-619.1 (West 2018)), arguing, in the main,

that plaintiffs could not establish their breach of contract claims because they never executed a

formal written agreement with the final terms of the sale, as required by the express terms of the

LOI. Likewise, defendants argued that plaintiffs could not prove their tort claims since those

claims were based upon alleged oral promises made by Angelopoulos that needed to be in

writing. Defendants further argued that they did not breach the LOI, as plaintiffs asserted; rather,

plaintiffs breached the LOI by not executing a formal written agreement by the July 19, 2013,

deadline provided in the LOI. Finally, defendants argued that plaintiffs’ claims against Zoran

Investments, LLC, and DNA State Street, LLC, failed as a matter of law because they stemmed

from the alleged oral promises made by Angelopoulos months before he formed those

companies.

¶ 16   The circuit court ultimately dismissed with prejudice plaintiffs’ claims for breach of

contract (count II), unjust enrichment (count III), and equitable estoppel (count IV). In

dismissing the claims, the court concluded that “[p]laintiffs *** failed, despite repeated

opportunities, to allege that a formal agreement was ever even tendered, much less executed.”

The court further concluded that, while plaintiffs claimed this failure was Angelopoulos’ fault,




                                                -5-
No. 1-21-1442


plaintiffs failed to allege that Angelopoulos acted in bad faith. In reaching that conclusion, the

court noted:

                “Although [p]laintiffs also alleged Greenberg and his attorney attempted to

       ‘contact Angelopoulos’ employees and attorneys to get them to acknowledge that the

       Formal Agreement should be drafted and executed,’ that need was evident from the plain

       language of the LOI. Nothing in the terms of the LOI suggests in any way that Greenberg

       needed Angelopoulos[’] ‘go-ahead’ to begin drafting the agreement. And as to any

       discussions which may have occurred between Greenberg and Angelopoulos after the

       July 19 deadline, they cannot have breached the parties’ obligation to act in good faith to

       execute the agreement ‘no later than’ July 19.”

The court also dismissed without prejudice Zoran Investments, LLC, and DNA State Street,

LLC, as party defendants. Plaintiffs never moved to add them back in the case.

¶ 17                           B. Motion for Summary Judgment

¶ 18   Angelopoulos moved for summary on plaintiffs’ two remaining claims against him

alleging promissory estoppel (count I) and common law fraud (count VII). In his motion,

Angelopoulos argued that plaintiffs’ promissory estoppel claim was barred by the statute of

frauds, a legal concept requiring contracts for real property to be in writing. Angelopoulos

argued that, since there was no written contract between Greenberg and him for the sale of the

properties, plaintiffs’ promissory estoppel claim failed as a matter of law. Angelopoulos further

argued that, even if the statute of frauds did not apply to plaintiffs’ claim, they could not prove

the elements of promissory estoppel where Greenberg and Angelopoulos disagreed over the

terms of the sale and plaintiffs could not establish that they reasonably relied upon

Angelopoulos’ alleged oral promises since the LOI expressly required such promises to be in



                                                -6-
No. 1-21-1442


writing. Finally, Angelopoulos argued that plaintiffs’ fraud claim likewise failed as a matter of

law because plaintiffs could not establish the reasonable reliance element of that claim for the

same reasons that they couldn’t establish it with respect to their promissory estoppel claim.

¶ 19   In response, plaintiffs argued that the statute of frauds did not apply to their promissory

estoppel claim since the transaction at issue “was in essence a loan, not the purchase of real

property.” In other words, plaintiffs claimed that Angelopoulos agreed to “loan” Greenberg

money by paying off his mortgages with American Charter. Plaintiffs alternatively argued that

the statute of frauds should not apply to their promissory estoppel claim in this case because such

application would leave plaintiffs without an adequate remedy while Angelopoulos, on the other

hand, would be unjustly enriched. Last, plaintiffs argued that summary judgment was

inappropriate as to their fraud claim because a question of fact existed as to whether they

reasonably relied on Angelopoulos’ supposed promises. Plaintiffs’ response, however, did not

address the fact that the LOI required those promises to be in writing.

¶ 20   After hearing arguments from the parties, the circuit court granted Angelopoulos’

summary judgment motion on both counts. In reaching its conclusion, the court found that

plaintiffs’ promissory estoppel claim was barred by the statute of frauds because the alleged oral

promises in this case were for the sale of real property, and therefore, they had to be in writing.

Additionally, the court found that, even if the statute of frauds did not apply, plaintiffs could not

prove that they reasonably relied on Angelopoulos’ supposed statements because the LOI

required such statements to be contained in a signed formal agreement between the parties no

later than July 19, 2013, for there to be a binding promise. Finally, the court found that plaintiffs’

inability to prove the reasonable reliance element of promissory estoppel also rendered them

unable to prove that same element required to sustain their fraud claim. That is, plaintiffs could



                                                 -7-
No. 1-21-1442


not prove fraud without establishing that they reasonably relied upon Angelopoulos’ alleged

promises, and they could not prove such reliance without a formal written agreement between

the parties.

¶ 21    The circuit court denied plaintiffs’ motion to reconsider its summary judgment ruling,

and they appealed.

¶ 22                                   II. ANALYSIS

¶ 23            A. Circuit Court’s Dismissal of Plaintiffs’ “Bad Faith” Breach of the LOI

¶ 24    As stated, plaintiffs first challenge the circuit court’s judgment dismissing with prejudice

their claim against defendants alleging “bad faith” breach of the LOI.

¶ 25    Section 2-619.1 of the Code allows the movants to combine a section 2-615 motion to

dismiss (735 ILCS 5/2-615 (West 2018)) with a section 2-619 motion to dismiss (735 ILCS 5/2-

619) (West 2018)). In re Application of County Treasurer, 2012 IL App (1st) 101976, ¶ 28. A

section 2-615 motion attacks the legal sufficiency of the nonmovants’ claim, whereas a section

2-619 motion admits the legal sufficiency of their claim but asserts affirmative defenses or other

matters that avoid or defeat it. Gatreaux v. DKW Enterprises, LLC, 2011 IL App (1st) 103482, ¶

10. We review the lower court’s judgment on a section 2-619.1 motion de novo, and we may

affirm the court’s judgment on any basis in the record, regardless of whether the court relied on

that basis or whether its reasoning was correct. Id.

¶ 26    In this case, plaintiffs’ claim for “bad faith” breach of the LOI alleged that defendants

agreed, under the terms of the LOI, to “act honestly, diligently and in good faith in their ***

endeavors to negotiate, settle and execute the Formal Agreement as quickly as possible and, in

no case later than July 19, 2013,” and that defendants breached those terms when Angelopoulos

failed to execute a formal agreement by the deadline. More specifically, plaintiffs alleged that



                                                -8-
No. 1-21-1442


“[o]n July 11, 2013, Greenberg presented Angelopoulos with the final and detailed terms of the

contemplated transaction” and that “Greenberg told Angelopoulos that Greenberg would have

his attorney write up the Formal Agreement based on this email.” Although Greenberg alleged

that he would have the formal agreement drafted, Greenberg also alleged that “Angelopoulos had

more than a week to execute the Formal Agreement but unreasonably delayed in doing so” and

that “[h]is delay caused Greenberg to not present the Formal Agreement.” Simply put, plaintiffs

essentially alleged that Angelopoulos failed to timely negotiate the terms of the sale, a delay

which somehow caused Greenberg to not prepare the formal agreement containing such terms,

even though he told Angelopoulos that he would do so.

¶ 27   Plaintiffs now argue that the circuit court erroneously dismissed their claim because it

sufficiently stated a cause of action for “bad faith” breach of the LOI where the LOI was an

enforceable contract under which Angelopoulos agreed to negotiate the terms of the sale in good

faith. We disagree. Where, as here, the parties to a writing, which contains all essential terms of a

contract but contemplates a later execution of a formal agreement, intended that the execution of

the formal agreement be a condition precedent, then no contract arises unless and until that

formal agreement is executed. Quake Construction, Inc. v. American Airlines, Inc., 181 Ill. App.

3d 908, 912-13, (1989). Because the language of the LOI in this case is unambiguous, the

construction of the LOI is a question of law, and the intentions of the parties therefore must be

determined solely from the language employed. Id. at 913.

¶ 28   Here, the LOI expressly contemplated the execution of a formal agreement as a condition

precedent. Initially, the LOI stated that “[t]he terms of this LOI are not comprehensive and it is

expected that additional terms shall be incorporated into a formal agreement.” Section 7 of the

LOI, titled “Condition(s) Precedent,” further stated that “[t]he obligation of [Angelopoulos] to



                                                -9-
No. 1-21-1442


purchase the [properties] will be subject to satisfaction or written waiver by [Angelopoulos] of

the following condition(s) *** within five (5) days after execution and delivery of the Formal

Agreement.” (Emphasis added.). Finally, section 10 of the LOI (“Purchase and Sale Agreement”)

stated that “[u]pon execution of this Letter of Intent, and after receiving necessary assurances

from [American Charter], Greenberg will prepare a draft of the Formal Agreement,” a condition

precedent that was never met. Greenberg admits, as he did below, that no formal agreement was

ever executed. While Greenberg blames this on Angelopoulos, the LOI expressly required

Greenberg to prepare the formal agreement, not Angelopoulos. Accordingly, we cannot say that

the LOI constituted an enforceable contract between the parties since it’s clear from the language

employed in the LOI that the parties intended that the execution of a formal agreement be a

condition precedent.

¶ 29   Even assuming the LOI was an enforceable contract, however, Greenberg did not

perform his obligations under it since he failed to “prepare a draft of the Formal Agreement.”

Greenberg cannot now complain that Angelopoulos breached his duties under the same

instrument by failing to “negotiate, settle and execute the Formal Agreement as quickly as

possible and, in no case later than July 19, 2013,” when Greenberg never prepared a draft of the

formal agreement for Angelopoulos to sign. See e.g., PML Development LLC v. Village of

Hawthorn Woods, 2022 IL App (2d) 200779, ¶ 41 (noting that “[o]nly a material breach of a

contract provision will justify nonperformance by the other party”). As set forth, it was

Greenberg’s responsibility under the express terms of the LOI to prepare a draft of the formal

agreement and he failed to do so by the July 19, 2013, deadline.

¶ 30   For the reasons mentioned above, the circuit court properly dismissed plaintiffs’ claim

against defendants for “bad faith” breach of the LOI.



                                               - 10 -
No. 1-21-1442


¶ 31                    B. Circuit Court’s Summary Judgment Ruling

¶ 32     We now turn to plaintiffs’ claim that the circuit court erred in granting summary

judgment to Angelopoulos on plaintiffs’ claims alleging promissory estoppel and common law

fraud.

¶ 33     Summary judgment should be granted when the pleadings, admissions on file,

depositions and any affidavits, construed strictly against the moving party, reveal no genuine

issue of material fact so that the movant is entitled to judgment as a matter of law. Miller v.

Lawrence, 2016 IL App (1st) 142051, ¶ 21. Like the circuit court’s dismissal order, we review

the lower court’s summary judgment ruling de novo. Monson v. City of Danville, 2018 IL

122486, ¶ 12. Furthermore, we may affirm the court’s ruling on any basis in the record,

regardless of whether the court relied on that basis or whether its reasoning was correct. Miller,

2016 IL App (1st) 142051, ¶¶ 21-22.

¶ 34                           1. Plaintiffs’ Promissory Estoppel Claim

¶ 35     Promissory estoppel is a common-law doctrine that permits the enforcement of promises

that are unsupported by consideration, such as gratuitous promises, charitable subscriptions and

some intrafamily promises. Matthews v. Chicago Transit Authority, 2016 IL 117638, ¶ 91. To

state a cause of action for promissory estoppel, plaintiffs here had to sufficiently plead that

Angelopoulos made an unambiguous promise to them, that plaintiffs relied on that promise, that

plaintiffs’ reliance was expected and foreseeable by Angelopoulos, and that plaintiffs relied on

his promise to their detriment. Janda v. U.S. Cellular Corp., 2011 IL App (1st) 103552, ¶ 86.

Although plaintiffs, as the nonmovants, were not required to prove their case at the summary

judgment stage, they had to present some factual basis that would arguably entitle them to

judgment at trial. Wrobel v. City of Chicago, 318 Ill. App. 3d 390, 397 (2000). In other words,



                                                - 11 -
No. 1-21-1442


for plaintiffs to survive summary judgment, they had to identify some evidence from which a

jury could find that Angelopoulos unambiguously promised to purchase Greenberg’s properties,

that plaintiffs relied on that promise, that plaintiffs’ reliance was expected and foreseeable by

Angelopoulos, and that plaintiffs relied on Angelopoulos’ promise to their detriment. Quake

Construction, Inc. v. American Airlines, Inc., 141 Ill. 2d 281, 309-10 (1990). Moreover,

plaintiffs’ reliance had to be reasonable and justifiable. Id. at 310.

¶ 36      Here, the circuit court determined that Angelopoulos was entitled to judgment as a matter

of law because plaintiffs’ promissory estoppel claim was barred by the statute of frauds. Under

Illinois law, promissory estoppel cannot be applied to allow recovery where, as here, the statute

of frauds bars the contract claim. Rosewood Care Center, Inc. v. Caterpillar, Inc., 366 Ill. App.

3d 730, 735 (2006). Section 2 of the Illinois Frauds Act (740 ILCS 80/2 (West 2018)) provides,

as relevant here, that “[n]o action shall be brought to charge any person upon any contract for the

sale of lands *** or any interest in or concerning them, for a longer term than one year, unless

such contract or some memorandum or note thereof shall be in writing, and signed by the party

to be charged therewith.” To the extent plaintiffs relied on Angelopoulos’ alleged oral promises

to Greenberg to purchase plaintiffs’ properties, such promises needed to be in writing since they

involved the purchase of real property. And, as set forth above, no formal agreement to purchase

the properties was ever executed between Greenberg and Angelopoulos, even though the LOI

expressly identified a formal agreement prepared by Greenberg as a condition precedent. Thus,

plaintiffs cannot establish promissory estoppel since their claim is precluded by the statute of

frauds.

¶ 37      While plaintiffs assert in their appellate brief that the statute of frauds does not apply if

equitable estoppel is established, plaintiffs have not challenged the circuit court’s dismissal of



                                                   - 12 -
No. 1-21-1442


their equitable estoppel claim on appeal (see supra ¶¶ 4, 16). Plaintiffs did not identify the

dismissal of their equitable estoppel claim in their docketing statement and plaintiffs do not

directly raise any arguments regarding the dismissal of that claim in their appellate brief, thereby

forfeiting the issue. See Ill. S. Ct. R. 341(h)(7) (eff. Oct. 1, 2020) (noting that “[p]oints not

argued are forfeited and shall not be raised in the reply brief, in oral argument, or on petition for

rehearing”). Forfeiture aside, “[p]romissory estoppel does not bar the application of the statute of

frauds in Illinois.” Robinson v. BDO Seidman, LLP, 367 Ill. App. 3d 366, 372 (2006).3 Because

the statute of frauds would bar any judgment in favor of plaintiffs at trial on their promissory

estoppel claim, summary judgment was properly granted to Angelopoulos on that basis.

¶ 38    As an additional matter, Angelopoulos has correctly observed that plaintiffs first raised

their equitable estoppel argument as it pertains to the statute of frauds in their motion to

reconsider the lower court’s summary judgment ruling. Angelopoulos thus asserts, and we agree,

that plaintiffs’ estoppel argument was untimely. “Issues cannot be raised for the first time in the

trial court in a motion to reconsider and issues raised for the first time in a motion to reconsider

cannot be raised on appeal.” American Chartered Bank v. USMDS, Inc., 2013 IL App (3d)

120397, ¶ 13.

¶ 39                             2. Plaintiffs’ Common Law Fraud Claim

¶ 40    Next, we turn to plaintiffs’ claim against Angelopoulos alleging common law fraud.

¶ 41    To establish a cause of action for common law fraud, plaintiffs here had to show that

Angelopoulos made a false statement of material fact, that Angelopoulos knew or believed the



        3
         While plaintiffs cite McInerney v. Charter Golf, Inc., 176 Ill. 2d 482, 492-93 (1997) and section
139 of the Restatement (Second) of Contracts for the proposition that “[s]ome authorities *** have used
promissory estoppel to bar the application of the statute of frauds in a narrow class of cases in which a
performing party would otherwise be without an adequate remedy and there is some element of unjust
enrichment,” this applied in the context of an employment relationship which is not the case here.
                                                  - 13 -
No. 1-21-1442


statement was false, that Angelopoulos intended to induce plaintiffs to act, that plaintiffs

reasonably relied on the truth of Angelopoulos’ statement, and that plaintiffs suffered damages as

a result of such reliance. Avon Hardware Co. v. Ace Hardware Corp., 2013 IL App (1st) 130750,

¶ 15. As stated, even though plaintiffs, as the nonmovants, were not required to prove their case

at the summary judgment stage, they had to present some factual basis that would arguably

entitle them to judgment at trial. Wrobel, 318 Ill. App. 3d at 397.

¶ 42   Here, plaintiffs’ fraud claim alleged, as relevant here, that Angelopoulos agreed to

purchase plaintiffs’ properties, that the LOI entered into by Greenberg and Angelopoulos

“included an agreement to ‘act honestly, diligently and in good faith in their respective

endeavors to negotiate, settle and execute the Formal Agreement as quickly as possible and, in

no case later than July 19, 2013,’ ” that Greenberg reasonably relied upon “Angelopoulos’

representations of his intent to purchase the *** Properties,” that “Angelopoulos stated, that

contrary to his prior stated intention, he would not purchase the *** Properties,” that

Angelopoulos “fraudulently misrepresented his intentions to purchase the *** Properties,” and

that plaintiffs suffered over $713,000 in damages as a result of their reliance on Angelopoulos’

alleged misrepresentations.

¶ 43   The circuit court, however, determined that Angelopoulos was entitled to judgment as a

matter of law because plaintiffs could not prove the reasonable reliance element of their fraud

claim. We agree. As set forth, the LOI clearly contemplated the execution of a formal agreement

as a condition precedent and stated that it was Greenberg’s obligation to “prepare a draft of the

Formal Agreement.” Yet, Greenberg, admittedly, failed to execute a formal agreement by the

July 19, 2013, deadline. Thus, we cannot say that plaintiffs reasonably relied on Angelopoulos’

alleged representations concerning the purchase of their properties when Greenberg failed to



                                               - 14 -
No. 1-21-1442


perform the LOI’s condition precedent by not drafting a formal purchase agreement for

Angelopoulos to sign.

¶ 44   Additionally, plaintiffs failed to sufficiently plead any false statements purportedly made

by Angelopoulos regarding the purchase of their properties because any such statements needed

to be in writing and included in a formal agreement prepared by Greenberg, pursuant to the

express terms of the LOI. Since no formal agreement was executed, plaintiffs cannot succeed,

under these facts, on their claim alleging that Angelopoulos made false statements of material

fact to them. Regardless, because plaintiffs could not prove the reasonable reliance element of

their fraud claim, summary judgment was properly granted to Angelopoulos for that reason.

¶ 45                                 III. CONCLUSION

¶ 46   For the foregoing reasons, we affirm the circuit court’s judgment.

¶ 47   Affirmed.




                                              - 15 -